DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 20 and 36 both recite the limitation “a gripping mechanism” in line 4. The phrase “a gripping mechanism” never appears in the disclosure of the application. The specification references an engaging means that is arranged to rotate the second portion of the retained product in lines 29-30 of page 1 of the specification, which is understood to be the same function that is given to the gripping mechanism in line 5 of claim 20. The specification further references, on page 7, an iris mechanism, which is understood to be the same as the engaging means. Page 7 lines 16-17 of the specification indicate that the iris mechanism is made of a plurality of blades that close to engage the peduncle. The specification does not teach the iris mechanism rotating to detach the product, nor provide any structure that would indicate the iris mechanism has the capability to rotate beyond the rotating pieces that close or open the aperture, which are inherent of an iris mechanism. The disclosure, specifically with regards to Figure 4, describes how the receptacle rotates to detach the product. There is no mention of the gripping mechanism rotating to detach the product, which leads to a new matter situation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12, 17, 20-22, 25, 27-29, 33, 38, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 line 7 contains the limitation “the iris mechanism”. There is no antecedent basis for this limitation in the claim. 
	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the receptacle and the inflatable member. In claim 20, the receptacle is claimed to retain the first portion of a product, and the inflatable member is claimed to secure a portion of the product. Although there is incorrect antecedent basis for the portion of the product, it is understood that the two components are performing the same function on the same product. It is unclear how the two components are related structurally, as the limitation “in a desired position and/or orientation relative to the receptacle” provides no further description. 
	Claim 22 lines 2-3 contain the limitation “the interior compartment of the housing”. There is insufficient antecedent basis for this limitation in the claim. Claim 21 has the limitation “wherein the receptacle has an interior compartment”, but it is still unclear if this is the same interior compartment. Further, it is not clear how the receptacle and the housing can both have interior compartments when the housing is part of the receptacle.
	Claim 27 lines 1-2 contain the limitation “wherein the gripping mechanism is part of the receptacle”. This limitation is unclear, as the gripping mechanism and receptacle were previously defined in claim 20 as separate components. Claim 27 lacks the structural details to show how the two are related. Further, there is nothing in the specification to support or clarify this claim.
	Claim 29 line 3 contains the limitation “the retaining means”. There is insufficient antecedent basis for this limitation in the claim. Examiner noted this error in the final rejection on 1/12/2022, and applicant responded that reference to “the retaining means” was removed from the claim. However, the limitation remained in the claim and still has no antecedent basis.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, 17, 20, 22, 25, 27-28, 33, 38, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 7,540,137 B2).
Regarding claim 20, Gray teaches a device (10) for handling fresh fruit or vegetable products attached to a plant, comprising:
a receptacle (22) for retaining at least a first portion of a product (20);
a gripping mechanism (44) for engaging a peduncle of the retained product; wherein the gripping mechanism is arranged to rotate the peduncle of the retained product (Col. 5 lines 60-67 teaches the fruit stem separator 44 (gripping mechanism) is an iris mechanism; thus, the blades move to force the peduncle towards the center (i.e. rotating the peduncle)); and
an inflatable member (40) for securing said at least a portion of said retained product; 
wherein the inflatable member is arranged to secure at least said first portion in a desired position and/or orientation relative to the receptacle (Fig. 3 shows how the inflatable cuff 40 secures the first portion 20 of the fruit);
wherein the receptacle and gripping mechanism are arranged such that, while a product is retained by the receptacle, the gripping mechanism can be rotated to detach the product (Col. 5 lines 52-67 teaches the product is retained in the receptacle 22 with inflatable cuff 40 and gripping mechanism 44 rotates blades in an iris fashion to detach the product).

Regarding claim 10, Gray teaches wherein the gripping mechanism is arranged to inhibit movement of the peduncle relative to the retained first portion when engaged therewith (Col. 5 lines 52-67 teaches the gripping mechanism 44 closing in an iris fashion around the peduncle when the first portion is secured).
Regarding claim 12, Gray teaches wherein the gripping mechanism comprises an annular member arranged to provide an aperture through which at least part of the peduncle can be received (Fig. 3 shows the peduncle 46 is received through an annular member with an aperture).
Regarding claim 17, Gray teaches wherein the gripping mechanism is operable to sever the peduncle (Col. 5 lines 60-65 teaches the gripping mechanism 44 comprises blades which close and cut the peduncle).
Regarding claim 22, Gray teaches wherein the receptacle comprises a housing having an opening through which the first portion is received into the interior compartment of the housing (Fig. 3 shows receptacle 22 has a housing and opening that receive the first portion 20).
Regarding claim 25, Gray teaches wherein the receptacle comprises a mesh or frame structure (Figs. 1-2 show base unit 26 acting as a frame for the receptacle).
Regarding claim 27, Gray teaches wherein the gripping mechanism is part of the receptacle (Fig. 3 shows gripping mechanism 44 is part of receptacle 22).
Regarding claim 28, Gray teaches wherein the inflatable member comprises one or more members that can be pulled tight about the product to secure it and loosened to release the product (Fig. 3 shows inflatable cuff 40 can be tightened (dotted line) or loosened).
Regarding claim 33, Gray teaches a sensor arranged to detect the presence of a product within the receptacle or entering the receptacle or arranged to detect the orientation of a product retained by the receptacle (Fig. 3 shows sensor 42 detects the presence of fruit within the receptacle).
Regarding claim 38, Gray teaches wherein the receptacle is mounted to a support arranged to be connected to a mechanical device (Figs. 1-4 show receptacle 22 is mounted on rigid tubes 14 connected to base unit 26).
Regarding claim 44, Gray teaches a robot arm comprising a device according to claim 20 (Figs. 1-2 show robot arm 12). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2) in view of Davidson et al. (US 9,554,512 B2), hereinafter Davidson.
Regarding claim 3, Gray does not teach the receptacle and gripping mechanism are arranged to rotate together.
Davidson teaches wherein the receptacle and the gripping mechanism are arranged to rotate together (Col. 11 lines 2-9 teaches the receptacle (primary fingers) and gripping mechanism (secondary fingers) rotating together).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the receptacle and gripping mechanism that rotate together as taught by Davidson to the device of Gray in order to mimic a hand pulling the fruit with rotation applied to the fruit and stem.
Regarding claim 4, Gray does not teach the receptacle being operable to rotate the first portion, which causes the gripping mechanism to rotate the peduncle.
Davidson teaches wherein the receptacle is operable to rotate the first portion thereby causing the peduncle to be rotated when engaged by the gripping mechanism (Col. 11 lines 2-9 teaches when the gripping mechanism (secondary fingers) is engaged with the peduncle, the receptacle (primary fingers) is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the receptacle being operable to rotate the first portion, which causes the gripping mechanism to rotate the peduncle as taught by Davidson in order to separate the fruit and stem in a natural motion without causing damage.
Regarding claim 5, Gray does not teach means for rotating the receptacle.
Davison teaches means for rotating the receptacle (Col. 11 lines 2-9 teaches the receptacle (primary fingers) are rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include means for rotating the receptacle as taught by Davidson to the device of Gray in order to rotate the first portion of the fruit in a natural way that is well-known in the art.

Claims 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2).
Regarding claim 11, Gray teaches wherein the iris mechanism is arranged to engage the peduncle to inhibit movement of the peduncle relative to the retained first portion when engaged therewith (Col. 5 lines 60-65 teaches an iris mechanism that closes around the peduncle).
Gray does not teach wherein the iris mechanism is arranged to clamp the peduncle.
However, examiner takes official notice that it is well known for iris mechanisms to clamp around an object. It would be an obvious alternative to limit the range of motion of the blades so that they clamp the stem to inhibit movement rather than cut the stem as taught by Gray.
Regarding claim 21, Gray teaches wherein the receptacle has an interior compartment arranged to receive at least the first portion of the product via an opening, wherein the inflatable member is disposed within the receptacle (Fig. 3 shows the receptacle 22 containing inflatable cuff 40 that receives the fruit 20 through an opening).
Gray does not teach wherein the product is released from the device via said opening.
However, examiner takes official notice that releasing a product from the same opening in which it is received is old and well known in the art. It would be an obvious alternative to release the fruit from the same opening rather than a second opening, as in the case of Gray.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2) in view of Bernheim et al. (US 2,968907 A), hereinafter Bernheim.
Regarding claim 29, Gray does not teach means for connecting to an air supply for inflating the inflatable member and allowing the retaining means to be rotated relative to the air supply while maintaining a seal.
Bernheim teaches means for connecting to an air supply for inflation of the inflatable member (Fig. 1 and Col. 2 lines 60-61 teaches the inflatable liner 14 is connected by main line 36 to an air pressure source), wherein the receptacle is arranged to provide a connection with the air supply that allows the retaining means to be rotated relative to the air supply while maintaining an air seal (Fig. 1 and Col. 3 lines 5-21 teach the picking head assembly rotating while the liner 14 is inflated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the connection to an air supply that allows the retainer to rotate as taught by Bernheim to the device of Gray in order to facilitate the separation of the fruit by twisting while it is secured.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2) in view of Salisbury et al. (US 2017/0273241 A1), hereinafter Salisbury.
Regarding claim 36, Gray teaches a device (10) for handling fresh fruit or vegetable products attached to a plant, comprising:
a receptacle (22) for retaining at least a first portion of a product (20);
a gripping mechanism (44) for engaging a peduncle of the retained product; wherein the gripping mechanism is arranged to rotate the peduncle of the retained product (Col. 5 lines 60-67 teaches the fruit stem separator 44 (gripping mechanism) is an iris mechanism; thus, the blades move to force the peduncle towards the center (i.e. rotating the peduncle)); 
wherein the receptacle and gripping mechanism are arranged such that, while a product is retained by the receptacle, the gripping mechanism can be rotated to detach the product (Col. 5 lines 52-67 teaches the product is retained in the receptacle 22 with inflatable cuff 40 and gripping mechanism 44 rotates blades in an iris fashion to detach the product).
Gray does not teach means for creating a partial vacuum for sucking a product.
Salisbury teaches means for creating a partial vacuum for sucking a product thereby to position it relative to the receptacle and/or gripping mechanism (Figs. 11-12 show the vacuum generating subsystem 205 sucking a product 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the means for creating a vacuum for sucking a product as taught by Salisbury to the device of Gray in order to improve the ease of picking a fruit while reducing the damages to the fruit.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. Examiner indicated that claims 20, 22, and 36 would be allowable if rewritten in independent form in the final rejection sent on 1/12/2022. In turn, applicant moved the limitations of claim 1 into claims 20 and 36, making them the new independent claims. Examiner acknowledges that the final rejection would lead applicant to believe that the claims are allowable; however, they are replete with U.S.C. 112 errors (along with 102/103) that prevent the claims from being in condition for allowance.
	As noted above, the independent claims contain a 112(a) enablement issue regarding the gripping mechanism. There is no support for the gripping mechanism found in the specification, and there is no structure in the specification that provides the gripping mechanism with the capability to rotate to detach the product. Thus, the claims do not enable one of ordinary skill to make the invention. 
	The claims are further obfuscated by the applicant’s use of multiple names to refer to like components throughout the application. Amending the claims and/or specification to simplify and make the naming convention consistent would improve clarity in the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671